DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20, (2-19) + 20, 21+20, and 22+20 respectively of U.S. Patent No. 10,841,471. Although the claims at issue are not identical, they are not patentably distinct from each other because, the claims of the instant application are obvious variant of the corresponding ones of the US Patent No. 10,841,471. Furthermore, the scopes of the claims on the instant application are also met and encompassed by the corresponding ones of the Patent No. 10,841,471.


Adding more than one claims’ subject matter of the Patent to reach to a conflicting claim in the instant application is understood as an obvious variation, since claims disclose the same invention, yielding predictable results. 

Allowable Subject Matter
Claims 1-21 are allowed over prior art [a Terminal Disclaimer is required before issuing a Notice of Allowance to obviate the Double Patenting rejection made in this Office Action].

The following is an examiner’s statement of reasons for allowance: 
In the closest prior art PARK et al. (20150124162) discloses –

Regarding claim 1,
A camera module (fig. 1), comprising: 
a housing configured to form a housing space (40, fig. 1);  
5a unitary element (30+33, fig. 1), which is one-piece formed from a lens carrier (30) and a lens barrel (33), and the unitary element being movably disposed in the housing space (fig. 1); 
an optical lens assembly (34, fig. 1) disposed in the unitary element (fig. 1); 

a driving device (41+32, fig. 1) disposed between the housing and the unitary element (fig. 1), the driving device comprising a first driving member (32) and a second driving member (41) corresponding to each other (fig. 1), the first driving member (32) being disposed on an 15element outer surface of the unitary element (fig. 1), and the second driving member (41) being disposed in the housing space (fig. 1);
wherein there is no relative movement among the unitary element, the optical lens assembly and the image-side light blocking assembly (this is true when no current is supplied to the coil 32, fig. 1), 
the driving device drives the unitary element, to move in an optical axis direction parallel to an optical axis of the optical lens assembly by electromagnetic force (¶0034); 
wherein a minimal inner opening of the unitary element is located between the optical lens assembly and the image-side light blocking assembly, a diameter 36/43of the minimal inner opening is smaller than an outer diameter of every lens element of the optical lens assembly and an outer diameter of every element of the image-side light blocking assembly (see illustration A below).

However, Park is not found disclosing explicitly, the limitation of, the driving device drives the unitary element, the optical lens assembly and the image-side 20light blocking assembly to move in an optical axis direction parallel to an optical axis of the optical lens assembly by electromagnetic force.

    PNG
    media_image1.png
    642
    965
    media_image1.png
    Greyscale

Illustration A
Furthermore, the limitation of wherein there is no relative movement among the unitary element, the optical lens assembly and the image-side light blocking assembly, does not hold true, when the lens module starts moving w.r.t. the base 20 and/or IR cut filter 22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior and/or pertinent art(s) made of record and not relied upon is considered pertinent to applicant's disclosure, are – Yamamiya (US 2009/0231537), Funahashi (US 2007/0127139), Chan et al. (US 2015/0042870), LEE et al. (US 2020/0137274), LEE et al. (US 2019/0004328), IM et al. (US 2018/0224665), PARK et al. (US 2015/0124162) – who disclose different camera module structures of interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467. The examiner can normally be reached M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697